DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Species VI (Fig. 15) in the reply filed on November 30, 2020 is acknowledged.
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected elected Species II-IV (Figs. 10-13), there being no allowable generic or linking claim.  Claims 15 and 17 are withdrawn since they are directed to non-elected Species II (Figs. 10, 11).
Additionally, the Examiner acknowledges that claims 5-7, 21-22, and 25-29 are canceled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 8-13, 19-20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg et al. (U.S. 9,852,889) in view of Gu et al. (U.S. 2018/0102238).
	Referring to Figure 2B and column 7, line 59-column 8, line 36, Kellogg et al. disclose a plasma processing equipment comprising:  a chuck stage 114, 224 having an upper surface dedicated to support a substrate 120 thereon, and including a lower electrode (col. 4, lines 61-63); an upper electrode 121 disposed over the chuck stage (Fig. 2B, col. 5, lines 64-67); an AC power supply (i.e. x1 kHz RF generator, z MHz RF generators) operatively connected to the upper electrode or the lower electrode, and configured to selectively produce a first signal of a 
	With regards to selectively produce a third signal of a third frequency during a plasma process after the plasma is formed between the upper electrode and the lower electrode, it should be noted “a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Hence, Kellogg et al. disclose a structure of a third signal (x1 kHz RF generator) which is capable of being operated in the claimed manner and hence satisfies the claimed requirement. 
a dielectric ring 112 extending around the chuck stage (Fig. 2B, col. 4, lines 64-67); an edge electrode 202 disposed within the dielectric ring (Fig. 2B, col. 7, lines 59-61); and a resonance circuit 207, 208 connected to the edge electrode and configured to resonate when the third signal is produced and configured not to resonate when the first and second signals are produced, wherein the resonance circuit comprises:  a pass filter circuit 208 having an input connected to the edge electrode and configured to pass only the third signal among the first, second and third signals to an output of the pass filter circuit (Fig. 2B, col. 8, lines 13-16) and a 
With regards to the function of the resonance circuit, it should be noted “a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Kellogg et al.’s RF filter 207/208 is structurally the same as the claimed pass filter circuit and series resonance circuit and hence satisfies the claimed requirements.
Kellogg et al. is silent on wherein the dielectric ring covers a top surface and radially inner and outer peripheral surfaces of the edge electrode, and a bottom surface of the edge electrode is uncovered by the dielectric ring and electrically coupled to the chuck stage.
Referring to Figures 1-2 and paragraphs [0082]-[0097], Gu et al. teach a plasma processing apparatus wherein a dielectric ring 242 covers a top surface and radially inner and outer peripheral surfaces of the edge electrode 243, and a bottom surface of the edge electrode is uncovered by the dielectric ring and electrically coupled to the chuck stage 210, 230 as an alternate means to control the electric field at the substrate’s periphery.  Thus, it would have been obvious to one ordinary skill in the art at the time of the invention to modify the dielectric ring and edge electrode of Kellogg et al. such that the dielectric ring covers a top surface and radially inner and outer peripheral surfaces of the edge electrode, and a bottom surface of the edge electrode is uncovered by the dielectric ring and electrically coupled to the chuck stage as taught by Gu et al. since it’s an alternate means to control the electric field at the substrate’s periphery.  
 With respect to claim 2, the plasma processing equipment of Kellogg et al. further includes wherein the pass filter circuit 208 comprises a first parallel resonance circuit including a first coil and a first capacitor connected in parallel to each other (col. 6, lines 49-51, col. 7, line 67-col. 8, line 1).
With respect to claim 4, the plasma processing equipment of Kellogg et al. further includes wherein the third frequency of the third signal is lower than the first and second frequencies of each of the first and second signals (i.e. 400 kHz, 27 MHz, 60 MHz, col. 5, lines 17-41).
With respect to claim 8, referring to Figure 2B and column 7, line 59-column 8, line 36, Kellogg et al. disclose a plasma processing equipment comprising; a process chamber 104 (Fig. 1, col. 4, lines 47-50); a substrate support 114, 224 disposed inside the process chamber, the substrate support having an upper surface dedicated to support a substrate 120 thereon (col. 4, lines 61-63); a lower electrode 114, 224 integral with the substrate support (col. 4, lines 61-63); an upper electrode 121 disposed in an upper part of the process chamber above the upper surface of the substrate support and constituting a plasma source with the lower electrode (Fig. 2B, col. 5, lines 64-67); an AC power supply (i.e. x1 kHz RF generator, z MHz RF generators) connected to one of said lower and upper electrodes 114, 224 and configured to generate signals at a plurality of different frequencies, the plurality of different frequencies including at least one 
With regards to at least one frequency generated during a plasma process after the plasma is formed between the upper electrode and the lower electrode, it should be noted “a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Hence, Kellogg et al. disclose a structure of at least one frequency (x1 kHz RF generator) which is capable of being operated in the claimed manner and hence satisfies the claimed requirement. 
edge ring structure 110, 228 circumjacent the upper surface of the substrate support (Fig. 2B, col. 4, lines 56-61); a dielectric ring 112 on which the edge ring structure is disposed (Fig. 2B, col. 4, lines 64-67); an edge electrode 202 disposed within the dielectric ring with the dielectric ring interposed between the edge electrode and the edge ring structure (Fig. 2B, col. 7, lines 59-61); and a resonance circuit 207, 208 disposed outside the process chamber and electrically connected to the edge electrode, the resonance circuit configured to resonate when the at least one frequency is generated during the plasma process and configured not to resonate when the at least one frequency to form the plasma is generated, wherein the resonance circuit comprises:  a pass filter circuit 208 having an input connected to the edge electrode and configured to pass only the at least another frequency is generated during the plasma process from among the plurality of different frequencies to an output of the pass filter circuit (Fig. 2B, 
With regards to the function of the resonance circuit, it should be noted “a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Kellogg et al.’s RF filter 207/208 is structurally the same as the claimed pass filter circuit and series resonance circuit and hence satisfies the claimed requirements.
Kellogg et al. is silent on wherein the dielectric ring surrounds the edge electrode except for a bottom surface of the edge electrode which is electrically coupled to a chuck stage.
Referring to Figures 1-2 and paragraphs [0082]-[0097], Gu et al. teach a plasma processing apparatus wherein a dielectric ring 242 surrounds the edge electrode 243 except for a bottom surface of the edge electrode which is electrically coupled to a chuck stage 210, 230 as an alternate means to control the electric field at the substrate’s periphery.  Thus, it would have been obvious to one ordinary skill in the art at the time of the invention to modify the dielectric ring and edge electrode of Kellogg et al. such that the dielectric ring surrounds the edge electrode except for a bottom surface of the edge electrode which is electrically coupled to a chuck stage as taught by Gu et al. since it’s an alternate means to control the electric field at the substrate’s periphery.  The resulting apparatus of Kellogg et al. in view of Gu et al. would yield a dielectric 
With respect to claim 9, the plasma processing equipment of Kellogg et al. further includes wherein the AC power supply is configured to supply first, second and third power signals at a first frequency, a second frequency and a third frequency, respectively, the first frequency, the second frequency and the third frequency being different from each other (i.e. 400 kHz, 27 MHz, 60 MHz, col. 5, lines 17-41).
With respect to claim 10, the plasma processing equipment of Kellogg et al. further comprising a matcher 113 connecting the AC power supply to said one of the lower electrode and the upper electrode (col. 5, lines 17-19).
With respect to claim 11, the plasma processing equipment of Kellogg et al. further includes wherein the pass filter circuit 208 allows only the third power signal from among the first, second and third power signals to pass, and the third frequency is lower than each of the first frequency and the second frequency (Fig. 2B, col. 8, lines 13-16).
With respect to claim 12, the plasma processing equipment of Kellogg et al. further comprising:  a controller operatively connected to the grounded variable capacitor and operable to adjust capacitance of the grounded variable capacitor (i.e. modify impedance of plasma to control the directionality of the ion flux, capacitance of the variable is changed to modify impedance, and a controller is used to control various components, Fig. 2B, col. 7, line 59-col. 8, line 23, col. 16, line 52-col. 17, line 4).

With respect to claim 19, the plasma processing equipment of Kellogg et al. further includes wherein the first edge ring and the second edge ring each comprise at least one material selected from the group consisting of Si, SiC, SiO2, AIN, A12O3 and ZrO2 (col. 5, lines 3-6, col. 7, lines 23-26).
With respect to claim 20,  Referring to Figure 2B and column 7, line 59-column 8, line 36, Kellogg et al. disclose a plasma processing equipment comprising:  a chuck stage 114, 224 having an upper surface dedicated to support a substrate 120 thereon, and including a lower electrode (col. 4, lines 61-63); a gas feeder 121 that supplies gas toward the chuck stage, the gas feeder including an upper electrode disposed above the upper surface the chuck stage and constituting a plasma source with the lower electrode (col. 5, lines 59-67);  an AC power supply (i.e. x1 kHz RF generator, z MHz RF generators) operatively connected to the upper electrode or the lower electrode, and configured to selectively produce a first signal of a first frequency and a second signal of a second frequency to form a plasma between the upper electrode and the lower electrode, and a to selectively produce a third signal of a third frequency during a plasma process after the plasma is formed between the upper electrode and the lower electrode, wherein the first, second and third frequencies are different from each other and the third frequency is lower than the first and second frequencies (i.e. 400 kHz, 27 MHz, 60 MHz, col. 5, lines 17-41); 

With regards to the function of the resonance circuit, it should be noted “a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Kellogg et al.’s RF filter 207/208 is structurally the same as the claimed pass filter circuit and series resonance circuit and hence satisfies the claimed requirements.
Kellogg et al. is silent on wherein an edge electrode within the dielectric ring and includes a lower surface that is electrically coupled to a chuck stage.

With respect to claim 23, the plasma processing equipment of Kellogg et al. further includes wherein the dielectric ring 112 has a lateral dielectric ring section in contact with a side surface of the chuck stage 114, and a lower dielectric ring section in contact with a lower surface of the chuck stage 224, and the edge electrode 202is located inside the lateral dielectric ring section (Fig. 2B).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg et al. (U.S. 9,852,889) in view of Gu et al. (U.S. 2018/0102238) as applied to claims 1-2, 4, 8-13, 19-20, and 23 above, and further in view of Forster et al. (U.S. 8,920,611).
The teachings of Kellogg et al. in view of Gu et al. have been discussed above.  Specifically, Kellogg et al. teach that various combinations of capacitors and inductors can be used for the filter circuit 208 (col. 6, lines 49-51) and that one combination is a coil and a capacitor connected in parallel (col. 7, line 67-col. 8, line 1).

Referring to column 5, lines 4-57, Forster et al. teach that it is conventionally known in the art to have a filter circuit arrangement wherein the filter circuit 152 comprises a second parallel resonance circuit including a coil and a capacitor connected in parallel to each other, and the first and second parallel resonance circuits are connected in series to each other in order for each parallel resonance circuit to filter a specific frequency band.   Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the filter circuit of Kellogg et al. in view of Gu et al. with a second parallel resonance circuit including a coil and a capacitor connected in parallel to each other, and the first and second parallel resonance circuits are connected in series to each other as taught by Forster et al. since it is an alternate and conventional arrangement that would filter a specific frequency band.  The resulting modified apparatus of Kellogg et al. in view of Gu et al. and Forster et al. would yield the filter circuit comprises a second parallel resonance circuit including a coil and a capacitor connected in parallel to each other, and the first and second parallel resonance circuits are connected in series to each other.
Claims 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg et al. (U.S. 9,852,889) in view of Gu et al. (U.S. 2018/0102238) as applied to claims 1-2, 4, 8-13, 19-20, and 23 above, and further in view of Wu et al. (U.S. 2017/01865590).
The teachings of Kellogg et al. in view of Gu et al. have been discussed above.

Referring to Figure 2 and paragraph [0035], Wu et al. teach a plasma processing equipment wherein a thermal pad 91 contacts a lower part of an edge ring 50 and a thermally conductive electrode 92 is located on a lower surface of the chuck stage 30 in order to provide a superior heat conducting path to reduce the heat from the edge ring during plasma processing (par.[0013]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the apparatus of Kellogg et al. in view of Gu et al. with a thermal pad contacting lower parts of the first edge ring and the second edge ring and a thermally conductive electrode on the lower surface of the chuck stage as taught by Wu et al. in order to provide a superior heat conducting path to reduce the heat from the edge ring during plasma processing.  The resulting modified apparatus of Kellogg et al. in view of Gu et al. and Wu et al. would yield a thermal pad contacting lower parts of the first edge ring and the second edge ring and a thermally conductive electrode on the lower surface of the chuck stage, and the thermally conductive electrode is in contact with the lower dielectric ring section.
Response to Arguments
Applicant’s arguments have been considered but are moot because reference Gu et al. teach that the dielectric ring covers a top surface and radially inner and outer peripheral surfaces of the edge electrode, and a bottom surface of the edge electrode is uncovered by the dielectric ring and electrically coupled to the chuck stage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chou’318 teaches a dielectric ring that covers the top and side surfaces of an edge electrode and the bottom surface of the edge electrode is uncovered by dielectric ring and electrically coupled to stage.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/Michelle CROWELL/Examiner, Art Unit 1716     

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716